Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-022975, filed on 02/12/2019 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Steven Chang, on 04/22/2022.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The drawings do not include the reference sign “9a” mentioned in the in paragraphs 0025 of the specification; therefore, said reference sign should be included/ indicated in the drawings in an appropriate manner. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-4 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a continuously variable transmission having the precise structure/ features recited within independent claim 1. In particular, a continuously variable transmission comprising a transmission belt that is constructed from more than one types of elements joined together by a belt-shaped ring; the right side and the left side of each element in a given type of elements having different rigidity due to the right side of each element having a distinct geometry than the left side of each corresponding element; wherein, the number of each types of the elements in a string portion of the transmission belt is set, so that a total deformation volumes (which is defined as the thickness reduction of the end portions of the elements caused by the compression force applied on said end portions by adjacent elements) of end portions of the elements on a side closer to a virtual plane is smaller than a total deformation volumes (which is defined as the thickness reduction of the end portions of the elements caused by the compression force applied on said end portions by adjacent elements) of the elements on a side farther from the virtual plane, when the first pulley and the second pulley of the continuously variable transmission are misaligned. As set forth in the previous office action (dated 10/18/2021), Ohnuki (European Patent Application EP1138976A2) appears to be the closet related prior art to applicant’s claimed invention. Where, Ohnuki propose a transmission belt in a continuously variable transmission constructed from more than one type of elements; the right side and left side of each element in a given type of elements having different geometry/ rigidity/ thickness; and the number of each type of elements used to create the transmission belt being selected so as to minimize the misalignment/ yawing at the string portion of the transmission belt between the first and second pulleys of said continuously variable transmission. However, Ohnuki does not disclose or render obvious, the ratio of the number of each type of elements in the string portion of the transmission belt being set based on the total deformation volumes/ total reduction of thickness of the end portions (i.e. end portions on a side closer to the virtual plane in the element width direction and end portions on a side closer to the virtual plane in the element width direction) of the of the more than one type of the elements. In fact, elements forming Ohnuki’s transmission belt is specifically designed and/ or arranged to reduce and mitigate the misalignment/ yawing of the string portion of the transmission belt between the first pulley and the second pulley of the continuously variable transmission; therefore, Ohnuki is not concern with the deformation volumes/ thickness reduction at the end portions of the elements located at the string portion of the transmission belt. Consequently, claim 1 limitation appears to include allowable subject matter over Ohnuki and all other cited prior art references; specially when said limitations are viewed in light of applicant’s specification.
Accordingly, the continuously variable transmission claimed by the applicant within claims 1-4, is determined to be allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654